In an action, inter alia, to recover damages for medical malpractice, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Colabella, J.), dated May 14, 1999, as granted those branches of the defendants’ motions which were for summary judgment dismissing the causes of action based on medical malpractice.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The defendants’ motions for, among other relief, summary judgment dismissing the medical malpractice causes of action were supported by expert medical evidence establishing their prima facie entitlement to judgment as a matter of law (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853). In opposing the motions, the plaintiff submitted an affidavit- of a medical expert. However, the affidavit failed to connect the factual assertions made therein to the plaintiffs’ claim other than in a conclusory *443manner (see, Vogel v Palmieri, 221 AD2d 522, 523). Thus, the medical malpractice causes of action were properly dismissed. O’Brien, J. P., Joy, Luciano and Schmidt, JJ., concur.